department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s ’ department of the treasury internal_revenue_service cincinnati oh legend x state y date of formation dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in x on y you formed to restore a hotel located near your community’s historical business district you have purchased the building and are now fundraising to make the appropriate renovations your renovation plan calls for the restoration of the entire hotel which currently consists of twenty hotel rooms after the renovation it will consist of ten hotel rooms each with a private bath a dining room which will seat up to people and a kitchen all with handicap accessibility the plan may also include a coffee shop wine cellar and spa the hotel will have themed décor to preserve the heritage of the area the hotel is not located in a blighted_area the hotel came up for sale when the owner could not afford to replace the old heating system the building is currently vacant and in a state of disrepair you plan on hiring architectural engineers an hvac contractor and a plumber to help with the major projects you are working to keep the hotel as historic as possible while adding up-to-date technology for your guests’ comfort after the project is complete you will hire a manager for the day-to-day business operations the board will continue oversight any income will be put back into the hotel you said your goal is to make the hotel a destination for travelers looking for a unique experience you hope to promote economic growth for businesses provide a meeting place for groups and organizations and provide the community with a place to hold their special events once the hotel is restored you intend that it will be self-sustaining you said it’s possible that local businesses civic or service organizations may use the facility for meetings luncheons etc but will pay the standard zz commercial fees if they are not a charitable_organization recognized as exempt under sec_501 of the code rates will be given at cost for sec_501 and or governmental entities the fees will be determined by the cost of operating such as dishes linens and housekeeping needs when asked about future activities you stated that upon completion of the rehabilitation your facility will provide hotel services as well as food and beverage services to guests and visitors or the general_public you anticipate that the operation of the hotel and hospitality business will be conducted by an unrelated party who will lease the facilities from you you said your preliminary plans are to consider transferring ownership of the real_estate to a partnership which will own and rehabilitate the historic_structure property into a hotel comparable to its original condition and design subsequently the partnership may lease the property to a qualified hotel management company to oversee the hotel operations marketing and administrative functions of hotel management educational information will be on display to convey the historic relevance of the facility the facility will be available for the public to visit observe and use for educational civic and community events and activities although your facility is located near a district which is listed on the national historic register it has no such designation your facility has been visited by a local historian which you say is the first step to be recognized by the state of x for their historic register but to date it has not been granted any historical designation the estimated budgets you provided for the next few years include revenue from gifts grants donations and fundraising however you said that no donated funds will be solicited once renovation is complete you said the hotel will be self-sustaining all estimated expenses for the next few years are related to the renovation of the hotel and fundraising law sec_501 of the code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_75_470 1975_2_cb_207 found that a nonprofit organization formed to promote an appreciation of history through the acquisition restoration and preservation of homes churches and public buildings having special historical or architectural significance and to open the structures for viewing by the general_public qualifies for exemption under sec_501 of the code the organization consults with governmental agencies and local historical societies to locate those structures which are deserving of restoration and preservation after a building is restored the organization opens it to the general_public its operations are letter rev catalog number 47630w financed from admission fees to the restored buildings and from contributions from the public the subject organization's activities consist of acquiring restoring and preserving historically and or architecturally significant buildings and making such restored buildings available for public viewing in this manner the organization is carrying on activities similar to those of a museum and is educational and charitable within the meaning of sec_501 revrul_86_49 1986_1_cb_243 recognized that preserving the historic or architectural character of a community through acquiring and occasionally restoring historically or architecturally significant properties could serve to prevent community deterioration the ruling went on to note that factors that show the historical significance of a building or structure include those that are are closely associated with significant events or developments in american history or historical figures or represent the works of a master or that possess high artistic value and are either a listed in the national register of historic places or b located in a registered_historic_district and are certified by the secretary of the interior as being of historic significance to the district additionally the continued preservation of such properties after their sale by the organization is guaranteed by means of restrictive covenants that are reasonably suited to preserving the historic or architectural character of the structures and community involved embody distinctive characteristics of a type period or method of construction or that are closely associated with the lives of significant american in 326_us_279 the supreme court held that the presence of any nonexempt purposes if substantial in nature will destroy an organization's tax- exempt status regardless of the organization's other charitable purposes or activities in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but rather commercial in addition the court found that the organization’s financing did not resemble that of the typical c organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in 283_fsupp2d_58 d d c the court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization’s patrons were not limited to tax exempt entities but included patrons of a private and corporate nature the organization paid significant advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization’s activities competed with several commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a few charitable and educational activities these were incidental to its primary activities of operating a commercial conference center application of law you are not operated exclusively for purposes that are exempt under sec_501 of the code as described in sec_1_501_c_3_-1 the hotel you intend to restore is not officially classified as historical and is not located in a blighted_area even if the hotel were classified as historical the manner in which you letter rev catalog number 47630w propose to operate the hotel after the restoration does not exclusively further exempt purposes as described in sec_1_501_c_3_-1 rather this is a substantial nonexempt activity unlike the organization described in revrul_75_470 you are not restoring historical properties and making them available to the public in a manner like a museum rather you are planning to renovate and then operate a hotel with related_services such as food beverage and spa services to the general_public similar to any other hotel revrul_86_49 provides clarification on the factors that demonstrate how historical is determined you do not have any of the historical characteristics described in this ruling even if you did only the initial portion of your activities involve the renovation of a building your substantial post-renovation hotel activities are not exclusively charitable or educational in nature precluding you from exemption under sec_501 of the code an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if it has a single non-charitable purpose that is substantial in nature as noted in better business bureau of washington d c inc in the same way your substantial nonexempt purpose of operating a hotel precludes your claim of tax exempt status like the organization described in b s w group inc you intend to operate the restored hotel in a manner so that it is self-sustaining you do not intend to solicit donations or voluntary contributions after the renovations are complete you plan to lease the hotel to a management company or form a partnership to handle the hotel operations similar to airlie foundation although you do plan on having a few incidental charitable and educational activities your primary activity is operating a hotel in a manner nearly identical to and in competition with other for-profit hotels your primary activities are not exempt under sec_501 of the code precluding you from exemption conclusion you are formed to renovate a hotel that is not designated as historical and not located in a blighted_area you intend to operate it in a manner similar to a for-profit hotel after renovations have been completed any charitable or educational_purposes you have are incidental to your substantial non-exempt purposes therefore you are not operated exclusively for exempt purposes and do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include the law or authority if any you are relying on e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents letter rev catalog number 47630w e e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address street address for delivery service internal_revenue_service eo determinations quality assurance main street room cincinnati oh u s mail internal_revenue_service eo determinations quality assurance room p o box cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47630w if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
